Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered August 7, 2003, convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, prior to entering a plea of guilty, he was adequately apprised of the conditions of postrelease supervision (see People v Wronka, 6 AD3d 735 [2004]; People v Cruz, 305 AD2d 424 [2003]; cf. People v Catu, 4 NY3d 242 [2005]). Accordingly, the Supreme Court providently exercised its discretion in denying his motion to withdraw his plea. The plea minutes indicate that the defendant knowingly, intelligently, and voluntarily entered his plea of guilty (see People v Johnson, 288 AD2d 491 [2001]). Florio, J.P., S. Miller, Luciano and Mastro, JJ., concur.